Case 2:20-cv-00153-LEW Document 51 Filed 01/22/21 Page 1 of 1              PageID #: 376




                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE



TRAVIS MCEWEN                            )
                                         )
v.                                       )      CIVIL NO. 2:20-cv-00153-LEW
                                         )
NATIONAL RIFLE ASSOCIATION               )
OF AMERICA et al                         )


                                         ORDER

      All further action in the above matter having been stayed pending the resolution

of bankruptcy proceedings, and there appearing to be no further reason at this time to

maintain the file as an open case for statistical purposes, this case shall now be

administratively closed.

      Nothing contained in this Order shall be considered a dismissal or disposition of

this matter and, should further proceedings in it become necessary or desirable, any

party may initiate them in the same manner as if this Order had not been entered.

      SO ORDERED.

                                                CHRISTA K. BERRY
                                                CLERK



                                         BY:    /s/ Michele Mitchell
                                                Deputy Clerk


Dated this 22nd day of January, 2021.
